Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on October 10, 2019. Claims 1-20 are pending and presented for examination.

Claim Objections
Claims 2-10, 12 and 13 are objected to because of the following informalities:  The preamble of said claims recite “A method according to claim…”. It is recommended to amend said preamble to read ““The method according to claim…”.  Appropriate corrections are required where applicable. 
Claims 15-20 are objected to because of the following informalities:  The preamble of said claims recite “A system according to claim…”. It is recommended to amend said preamble to read ““The system according to claim…”.  Appropriate corrections are required where applicable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 14-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. 
As per claim 14, the claim is directed to a system comprising various software modules (i.e. data collection module, feature extraction module, machine learning module, an evaluation module, etc.) which would have reasonably interpreted as being directed to software alone and thus lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 101. The claim clearly is not directed to a series of steps or acts to be a process nor a combination of chemical compounds to be a composition of matter. As such, the claim fails to fall within a statutory category. At 
Claims 15-20 are rejected under the same rationale as claim 14 due to their dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maga et al “Maga”, US-PGPub No. 20070156673.
As per claim 1, Maga teaches a method for creating a model for predicting and reducing subscriber churn in a computer network(Paragraph(s) [0008]; analyzing and predicting churn within a business's customer base to reduce churn in the future), the method comprising: 
for a predetermined time period (Paragraph(s) [0011]; predefined period): 
retrieving traffic flow data per subscriber for a plurality of subscribers in the computer network (Paragraph(s) [0047]);  
determining at least one metric per subscriber from the traffic flow data (Paragraph(s) [0011]); 
determining at least one systemic feature associated with the plurality of subscribers (Paragraph(s) [0046]); and 
storing the at least one amalgamated metric and feature (Paragraph(s) [0029]);  
on reaching the predetermined time period (Paragraph(s) [0011]) create the model by: 
analyzing at least one metric and at least one feature for the predetermined time period (Paragraph(s) [0009], [0012], [0034]);  

validating the prediction by determining whether the subscriber actually churned during the churn period (Paragraph(s) [0012], [0059]); and 
creating the model based on the validated predictions (Paragraph(s) [0046], [0061]). 
As per claim 2, Maga teaches the method according to claim 1 wherein determining the at least one subscriber comprises: 
determining if there are any missing data points for the at least one subscriber metric (Paragraph(s) [0011], [0049]);  if there are any missing data points, determining whether a known value may be used in place of any of the missing data points and amalgamating the known value with the at least one subscriber metric (Paragraph(s) [0011]);  otherwise determining whether there are sufficient data points for the at least one subscriber metric to make a prediction regarding subscriber churn (Paragraph(s) [0029], [0045], [0059]). 
As per claim 3, Maga teaches the method according to claim 1 wherein determining the at least one subscriber metric comprises: 
determining whether the at least one subscriber metric includes too many data points (Paragraph(s) [0012], [0029]);  
grouping the data points based on the time the data point was retrieved (Paragraph(s) [0046]);  
taking a mean of the grouped data points (Paragraph(s) [0062]); and 
using the mean of the grouped data points as the at least one subscriber metric or the at least one systemic feature (Paragraph(s) [0010], [0046]). 
As per claim 4, Maga teaches the method according to claim 1 wherein validating the prediction comprises: 
determining the accuracy of the prediction per subscriber (Paragraph(s) [0012], [0059]);  
comparing a percent of all subscribers predicted to churn by the model to a percent of the subscribers that actually churn (Paragraph(s) [0059]); and 
if the accuracy and the comparison are above a predetermined threshold, determine that the model is valid (Paragraph(s) [0059]);  

As per claim 5, Maga teaches the method according to claim 4 wherein the predetermined time period is sufficient in length to provide a sufficient data points for the prediction per subscriber (Paragraph(s) [0012], [0057]). 
As per claim 6, Maga teaches the method according to claim 1 wherein the churn period comprises: 
a churn time period being a time period in the future, beyond when the prediction was made, which the model is making the prediction of whether the subscriber will churn (Paragraph(s) [0011-0013]). 
As per claim 7, Maga teaches the method according to claim 6 wherein the at least one metric per subscriber is selected based on the churn time period for the model (Paragraph(s) [0046]). 
As per claim 8, Maga teaches the method according to claim 1 wherein the at least one systemic feature is selected from the group comprising:
subscriber attributes; device attributes, subscriber service plan; location information; geographic information; and network information (Paragraph(s) [0008], [0030], [0046]). 
As per claim 9, Maga teaches the method according to claim 1 wherein the validating the prediction comprises validating the prediction using N-fold cross validation (Paragraph(s) [0046]). 
As per claim 11, Maga teaches a method for predicting and reducing subscriber churn on a computer network (Paragraph(s) [0008]; analyzing and predicting churn within a business's customer base to reduce churn in the future), the method comprising: 
retrieving traffic flow data for a subscriber of the computer network (Paragraph(s) [0047]);  
determining at least one subscriber metric from the traffic flow data (Paragraph(s) [0011]);  
analyzing the at least one subscriber metric with a model for predicting subscriber churn (Paragraph(s) [0009], [0012], [0034]);  
predicting whether the subscriber will churn during a predetermined churn period (Paragraph(s) [0011], [0013], [0046]); and 
if the subscriber is predicted to churn, providing a traffic action on the traffic flow for the subscriber (Paragraph(s) [0008-0009]);  
otherwise allowing the subscriber's traffic flow to continue without action (Paragraph(s) [0062]). 
Claim 12 is rejected under the same rationale as claim 6.
As per claim 13, Maga teaches the method according to claim 11, wherein the traffic action is selected from a group comprising: 
shaping the traffic; providing the subscriber more bandwidth; reporting the subscriber to a service provider; and flagging the subscriber's traffic for further review (Paragraph(s) [0009], [0037]). 
As per claim 14, Maga teaches a system for predicting and reducing subscriber churn on a computer network (Paragraph(s) [0008]; analyzing and predicting churn within a business's customer base to reduce churn in the future), the system comprising: 
a data collection module configured to: 
retrieve traffic flow data per subscriber for a plurality of subscribers in the computer network (Paragraph(s) [0047]); and 
determine at least one systemic feature associated with the plurality of subscribers (Paragraph(s) [0046]);  
a feature extraction module configured to determine at least one metric per subscriber form the traffic flow data (Paragraph(s) [0011]);  
a machine learning module configured to: 
analyze at least one metric and at least one feature for the predetermined time period (Paragraph(s) [0009], [0012], [0034]);  
create a model for predicting and reducing subscriber churn based on the analysis (Paragraph(s) [0009], [0046], [0061]); and 
predict per subscriber, whether the subscriber is going to churn within a churn period in the future based on the analysis (Paragraph(s) [0013], [0046]);  
an evaluation module configured to validate the prediction by determining whether the subscriber actually churned during the churn period (Paragraph(s) [0012], [0059]); and 
a reporting module configured to perform a traffic action based on the prediction (Paragraph(s) [0037]). 
Claim 15 is rejected under the same rationale as claim 2.
Claim 16 is rejected under the same rationale as claim 3.
Claim 17 is rejected under the same rationale as claim 4.
Claim 18 is rejected under the same rationale as claim 13.
Claim 19 is rejected under the same rationale as claim 8.
Claim 20 is rejected under the same rationale as claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maga et al “Maga”, US-PGPub No. 20070156673 in view of Zhu et al “Zhu”, US-PGPub No. 20180253637.
As per claim 10, Maga fails to explicitly teach wherein the analyzing of the at least one metric and at least one feature uses a model selected from the group comprising: Gaussian model, Light Gradient Boost Model, Stochastic Vector Machines, Gaussian Naive Bayes, Logistic Regressions, Neural Network Deep Neural Networks and Recurrent Neural Networks. 
However, Zhu discloses predicting churn includes obtaining static features representative of a customer of a service, obtaining time series features representative of the customer's interaction with the service, using a deep neural network to process the static features, using a recurrent neural network to process the time series features and combining outputs from the deep neural network and the recurrent neural network to predict likelihood of customer churn (Paragraph(s) [0003], [0022], [0026]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Maga to include the feature of predicting likelihood of customer churn by combining outputs from the deep neural network and the recurrent neural network as taught by Zhu (Paragraph [0003]) to provide an improved model of predicting customer churn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454